IN THE SUPREME COURT OF IOWA
                               No. 18–1184

                            Filed May 3, 2019


BERTHA MATHIS and STEPHEN MATHIS,

      Appellants,

vs.

IOWA UTILITIES BOARD,

      Appellee,

and

PALO ALTO WIND ENERGY, L.L.C. and MIDAMERICAN ENERGY
COMPANY,

      Appellees,

and

PALO ALTO COUNTY BOARD OF SUPERVISORS,

      Appellee.

      Appeal from the Iowa District Court for Palo Alto County, Nancy L.

Whittenburg, Judge.


      Landowners appeal a district court order affirming a declaratory

order issued by the Iowa Utilities Board. AFFIRMED.



      Wallace L. Taylor of Law Offices of Wallace L. Taylor, Cedar Rapids,

and John M. Murray of Murray and Murray, Storm Lake, for appellants.



      Cecil I. Wright II, Assistant General Counsel, and Emily Willits,

Assistant Attorney General, for appellee Iowa Utilities Board.
                                 2



     Bret A. Dublinske and Brant M. Leonard of Fredrikson & Byron,

P.A., Des Moines, for appellees Palo Alto Wind Energy, L.L.C. and

MidAmerican Energy Company.



     Sheila K. Tipton and Haley R. Van Loon of Brown, Winick, Graves,

Gross, Baskerville & Schoenebaum, PLC, Des Moines, and Peter C. Hart,

Palo Alto County Attorney, for appellee Palo Alto County Board of

Supervisors.
                                       3

MANSFIELD, Justice.

      In this case we are asked to review a longstanding Iowa Utilities

Board (IUB) legal standard for when a series of wind turbines constitute

an “electric power generating plant or combination of plants at a single

site” within the meaning of Iowa Code section 476A.1(5) (2017).            The

statute itself does not provide an obvious answer. Each wind turbine on

its own generates energy, but wind turbines are often combined into “wind

farms” or “wind projects” dispersed over a wide geographic area. So what

is “a single site”?

      Since 1997, in over twenty separate proceedings, the IUB has

provided a consistent middle-path answer.         It has ruled that for wind

energy purposes all turbines connected to a single gathering line shall be

considered a “single site” or “facility.”   Turbines connected to separate

gathering lines are treated by the IUB as different sites or facilities. This

ruling means that a large wind project may avoid the need for a certificate

of public convenience, use, and necessity because it does not meet certain

minimum power output requirements, although the IUB has authority to

waive that requirement in some circumstances in any event.

      Here, landowners in Palo Alto County are challenging a large 170-

turbine wind project.      They contend the IUB should have exercised

jurisdiction over it by treating it as one facility. The IUB declined to require

a certificate for the facility because, under the common-gathering-line

standard, it did not exceed the minimum power output requirements. This

meant that the County, rather than the IUB, had primary oversight over

the project. The district court upheld the IUB’s position.

      On our review, we conclude the legislature has not clearly vested the

IUB with authority to interpret Iowa Code section 476A.1(5). Nonetheless,

after reviewing the chapter as a whole and considering other factors
                                         4

relevant to statutory interpretation, we cannot find fault with the IUB’s

interpretation of an inherently ambiguous term. For this reason, we affirm

the judgment of the district court upholding the IUB’s declaratory order.

       I. Facts and Procedural History.

       This case involves a wind energy project in Palo Alto County

consisting of 170 wind turbines.         Each turbine has a capacity of two

megawatts; the overall capacity of the project is up to 340 megawatts of

energy.

       Palo Alto Wind Energy, L.L.C. (PAWE) submitted a “site plan” to the

County for the project.         The project extends over a wide swath of

farmland—approximately 50,000 acres (about eighty square miles) in four

separate townships.

       Each turbine would have a hub height of 95 meters and a rotor

diameter of 110 meters. Thus, from the ground to the tip of the rotor

would measure 150 meters.

       Bertha and Stephen Mathis live in Palo Alto County. On December

5, 2017, they filed a petition for declaratory order with the IUB.              The

Mathises sought a ruling that the project was a “facility” within the

meaning of Iowa Code section 476A.1(5) for which a certificate of public

convenience, use, and necessity from the IUB was required before the

project could go forward. 1

       Iowa Code section 476A.1(5) defines a facility as

       any electric power generating plant or a combination of plants
       at a single site, owned by any person, with a total capacity of
       twenty-five megawatts of electricity or more and those
       associated transmission lines connecting the generating plant



       1Previously,the Mathises had filed a declaratory judgment action with the Iowa
District Court of Palo Alto County.      This was dismissed for failure to exhaust
administrative remedies.
                                     5
      to either a power transmission system or an interconnected
      primary transmission system or both.
Iowa Code § 476A.1(5) (emphasis added).
      Since 1997, in recognition of the “single site” language in the

definition of “facility,” the IUB has consistently taken the position that a

wind project comprising multiple turbines and extending over a geographic

expanse does not constitute a single “facility.” Rather, in the context of a

wind energy project, “ ‘facility’ refers to the wind turbines connected to a

common gathering line.” Zond Dev. Corp., Docket Nos. DRU-97-5, DRU-

97-6, at 6 (November 6, 1997). Thus, in Zond, where the wind turbines

were dispersed over 20 square miles (for one project) and 15 square miles

(for another), but the subset of turbines connected to a common gathering

line never exceeded twenty-five megawatts in power capacity, the IUB

concluded that there was no covered “facility” for which a certificate of

public convenience, use, and necessity was required. Id. at 5, 6. It is not

disputed that the IUB has followed Zond in approximately twenty different

regulatory proceedings since 1997.

      On December 22, 2017, the Palo Alto County Board of Supervisors

(Board), MidAmerican Energy Company (MidAmerican), PAWE, the

Environmental Law & Policy Center, and the Iowa Environmental Council

were granted leave to intervene in the Mathises’ declaratory order

proceeding. Later, Interstate Power and Light was allowed to intervene.

      On February 2, 2018, the Iowa Utilities Board issued its declaratory
order, finding,

             The Board has ruled on the issue presented by
      Petitioners on several prior occasions, beginning with its order
      in Zond Development Corporation, Docket Nos. DRU-97-5 and
      DRU-97-6. In Zond, the Board found that “facility” “refers to
      the wind turbines connected to a common gathering line.”
      Zond, “Declaratory Ruling” (November 6, 1997). On multiple
      occasions the Board has confirmed the gathering line
      standard as its interpretation of “facility.” See e.g., MWW
                                      6
      Holdings, LLC and Storm Lake Power Partners I, LLC, “Order
      Granting Waiver,” Docket No. WRU-2015-0001-3700
      (February 6, 2015) (“[I]f the capacity of turbines connected to
      a single gathering or feeder line is less than 25 MW of
      nameplate capacity, there is no facility as defined in Iowa Code
      § 476A.1(5).”); MidAmerican Energy Company, “Declaratory
      Order,” Docker No. DRU-03-3 (June 6, 2003) (“[T]he term
      ‘facility’ refers to the wind turbines connected to a common
      gathering line at a single site.”)

             The Petitioners request that the Board reconsider its
      prior decisions on this issue and find that the Project meets
      the definition of a facility even though it will have less than 25
      MW of capacity on any gathering line. However, Petitioners
      have presented no compelling justification to overturn this
      well-established Board precedent, nor have Petitioners
      distinguished the facts and circumstances surrounding the
      Project from any of the other wind energy projects that the
      Board has considered when finding that the term “facility”
      refers to the wind turbines connected to a common gathering
      line at a single site. Further, the Board issued the Zond
      decision on November 6, 1997. Since that decision, the
      Legislature has not taken action to modify the statutory
      language or otherwise addressed the Board’s interpretation.
      Nor has any court addressed the issue.

            For the foregoing reasons, the Board reaffirms its long-
      standing determination that the term “facility” is measured by
      the nameplate generating capacity of the wind turbines
      connected to a single gathering line.

      On February 5, the Mathises filed a petition for judicial review

pursuant to Iowa Code section 17A.19 in the Iowa District Court for Palo

Alto County. The IUB, PAWE, and MidAmerican answered. Subsequently,

the Board intervened and answered as well.

      On July 3, the district court entered a ruling affirming the IUB’s

declaratory order. It concluded,

      [T]he IUB’s interpretation of the meaning of “facility” under
      Iowa Code § 476A.1(5) as referring to the wind turbines
      connected to a common gathering line at a single site was well
      within the grant of authority made by the legislature to the
      Board and the Court does not find substantial evidence or
      reason in this record why it should not give deference to the
      IUB’s interpretation. Further, as is discussed herein below,
      on this record this Court is unable to conclude that the IUB’s
      actions or decision have been irrational, illogical, or wholly
                                       7
       unjustifiable or that the IUB’s decision in Zond and its progeny
       were affected by an error of law.

The court found the IUB’s analysis was rational and reasonable, and it

noted that Zond had been followed in subsequent decisions involving wind

energy development. The court continued,

               Further, subsequent changes in 2001 by the Iowa
       Legislature to the statutory regime surrounding wind energy
       facilities, Iowa Code Chapter 476A, show[] the Legislature’s
       continued support of economic development through
       alternative energy projects.      The changes to Iowa Code
       Chapter 476A included, but [were] not limited to, expansion
       of the IUB’s ability to waive any requirement of Chapter 476A.
       This Court agrees with Respondent IUB that these changes
       evidence the Legislature’s awareness of the role Chapter 476A
       plays in promoting economic development through alternative
       energy projects and more importantly, post-Zond, has
       broadened the authority vested in the IUB.

       On July 10, the Mathises appealed the district court’s order. We

retained the appeal.

       II. Standard and Scope of Review.

       We have held as follows concerning our standard of review of agency

decisions:

       Iowa Code section 17A.19(10) governs judicial review of an
       agency ruling. The district court reviews the agency’s decision
       in an appellate capacity. In turn, “[w]e review the district
       court’s decision to determine whether it correctly applied the
       law.” “We must apply the standards set forth in section
       17A.19(10) and determine whether our application of those
       standards produce[s] the same result as reached by the
       district court.” “The burden of demonstrating the . . .
       invalidity of agency action is on the party asserting invalidity.”

Irving v. Emp’t Appeal Bd., 883 N.W.2d 179, 184–85 (Iowa 2016) (alteration

in original) (quoting Hawkeye Land Co. v. Iowa Utils. Bd., 847 N.W.2d 199,

207 (Iowa 2014)). We will reverse an agency action when it is “[b]ased

upon    an   erroneous    interpretation   of   a   provision   of   law   whose

interpretation has not clearly been vested by a provision of law in the
                                       8

discretion of the agency.” Iowa Code § 17A.19(10)(c). Alternatively, we will

reverse an agency action when it is “[b]ased upon an irrational, illogical,

or wholly unjustifiable interpretation of a provision of law whose

interpretation has clearly been vested by a provision of law in the

discretion of the agency.” Id. § 17A.19(10)(l).

       Our focus here is on the narrow question of whether the legislature

gave interpretive authority to the IUB to determine what is a “single site”

within the meaning of Iowa Code section 476A.1(5).

       The IUB argues that it has been vested with interpretive authority

over this term. It cites Iowa Code section 476A.12, which provides,

              The board shall adopt rules pursuant to chapter 17A
       necessary to implement the provisions of this subchapter
       including but not limited to the promulgation of facility siting
       criteria, the form for an application for a certificate and an
       amendment to a certificate, the description of information to
       be furnished by the applicant, the determination of what
       constitutes a significant alteration to a facility, and the
       establishment of minimum guidelines for public participation
       in the proceeding.

Id. § 476A.12.

       However, we have previously held that language authorizing an

agency to adopt rules “necessary to implement” a chapter of law does not

by itself amount to a vesting of interpretative authority. See Iowa Dental

Ass’n v. Iowa Ins. Div., 831 N.W.2d 138, 144 (Iowa 2013); Waldinger Corp.

v. Mettler, 817 N.W.2d 1, 5 (Iowa 2012); see also Renda v. Iowa Civil Rights

Comm’n, 784 N.W.2d 8, 13 (Iowa 2010) (indicating that a grant of mere

rulemaking authority does not give the agency authority to interpret all

statutory language).      And while section 476A.12 refers specifically to

“facility siting criteria,” this declaratory order proceeding does not involve

the criteria for siting a facility, but whether a wind project is even a covered

facility in the first place.
                                      9

      Furthermore, in recent years, we have generally not deferred to IUB

interpretations of statutory terms. In NextEra Energy Resources, LLC v.

Iowa Utilities Board, we held that the IUB’s interpretation of the phrase

“electric supply needs” as used in Iowa Code section 476.53(4)(c)(2) (2009)

should be examined for correction of errors at law. 815 N.W.2d 30, 38

(Iowa 2012). We explained,

      [S]imply because the general assembly granted the Board
      broad general powers to carry out the purposes of chapter 476
      and granted it rulemaking authority does not necessarily
      indicate the legislature clearly vested authority in the Board
      to interpret all of chapter 476.

Id.; see also Iowa Code § 476.2(1) (2017) (providing that the IUB “shall

have broad general powers to effect the purposes of this chapter” and

“shall establish all needful, just and reasonable rules, not inconsistent

with law, to govern the exercise of its powers and duties . . . .”).

      Likewise, in Hawkeye Land Company v. Iowa Utilities Board, we held

the legislature had not clearly vested interpretive authority in the IUB over

the terms “public utility” and “railroad corporation” as used in Iowa Code

chapter 476, again despite the fact that section 476.2(1) grants the IUB

“broad general powers to carry out the purposes of chapter 476.” 847
N.W.2d at 207, 208 (quoting NextEra Energy, 815 N.W.2d at 37).

      In SZ Enterprises, LLC v. Iowa Utilities Board, we similarly concluded

the IUB was not entitled to deference in its interpretation of the terms

“public utility” and “electric utility” as used in Iowa Code chapter 476. 850
N.W.2d 441, 451–52 (Iowa 2014). There, we noted that “no provision in

chapter 476 explicitly grants the agency the authority to interpret the

terms,” and we found that these terms were not “uniquely within the

subject matter expertise of the agency.” Id. at 451, 452 (quoting Renda,
784 N.W.2d at 14).
                                      10

      A wording comparison does not convince us that Iowa Code section

476A.12 ) (2017) grants more rulemaking authority to the agency than

section 476.2(1).     Nor are we persuaded that “single site” is a term

“uniquely within the subject matter expertise of the agency.” Renda, 784
N.W.2d at 14.    Additionally, we do not believe the waiver provision in

section 476A.15 bolsters the IUB’s claim to interpretive authority over the

term “single site.”       That provision enables the IUB to waive any

requirement of chapter 476A if it determines that the public interest would

not be adversely affected. It allows the IUB, in certain circumstances, to

waive statutory language in a specific case. It does not empower the IUB

to define what that language means in all cases.

      For all these reasons, we conclude the IUB has not been clearly

vested with authority to interpret the term “single site” as used in Iowa

Code section 476A.1(5). We therefore review the IUB’s interpretation for

errors at law.

      III. Merits.

      The phrase “single site” is ambiguous. See Iowa Code § 476A.1(5).

But on our review, we agree with the Board’s view that it is something less

than an entire wind project. We also find ourselves unable to improve

upon the Board’s definition as captured in some twenty years’ worth of

rulings and tacitly (if not explicitly) approved by our legislature.

      In the first place, “We give words their ordinary meaning absent

legislative definition.” State v. Davis, 922 N.W.2d 326, 330 (Iowa 2019).

We do not think “single site” would ordinarily be associated with an

expanse of some eighty square miles (or fifteen or twenty as in Zond). As

the IUB put it in Zond,

              The [IUB] does not believe, in these cases, that the word
      “site” refers to a 15 or 20 square mile area. However, the [IUB]
      also does not believe “facility” refers only to a single wind
                                      11
       turbine. In these cases involving [alternate energy production]
       wind energy projects built to help satisfy investor-owned
       utilities’ statutory AEP purchase obligation, the [IUB] believes
       “facility” refers to the wind turbines connected to a common
       gathering line.

Zond, at 6.

       Additionally, as the IUB noted in Zond, the phrase “single site” also

appears in a somewhat analogous federal context. Id. at 7. Under federal

law, a “small power production facility” is exempt from certain permitting

and regulatory requirements. See 16 U.S.C. § 824a–3(e) (2017). According
to federal law,

       “small power production facility” means a facility which is an
       eligible solar, wind, waste, or geothermal facility, or a facility
       which--

       (i) produces electric energy solely by the use, as a primary
       energy source, of biomass, waste, renewable resources,
       geothermal resources, or any combination thereof; and

       (ii) has a power production capacity which, together with any
       other facilities located at the same site (as determined by the
       Commission), is not greater than 80 megawatts;

Id. § 796(17)(A)(i)–(ii).

       The Federal Energy Regulatory Commission (FERC) has in turn

issued a rule that “facilities are considered to be located at the same site

as the facility for which qualification is sought if they are located within

one mile of the facility for which qualification is sought . . . .” 18 C.F.R.

§ 292.204(a)(2)(i) (2017). Further, “the distance between facilities shall be

measured from the electrical generating equipment of a facility.”           Id.

§ 292.204(a)(2)(ii).   Additionally, the FERC has authority to modify the

application of the one-mile standard “for good cause.” Id. § 292.204(a)(3).

       Accordingly, the FERC has found that a wind project consists of

more than one facility where two portions of it were separated by more

than one mile even though (1) the owner in other contexts represented the
                                    12

project as a single wind-energy facility or single wind farm, (2) the two

portions shared a common interconnection to the grid, and (3) the owner

was pursuing a single-site permit for the combined facilities. See Northern

Laramie Range Alliance, Pioneer Wind Park 1, LLC, & Pioneer Wind Park II,

LLC, 138 F.E.R.C. ¶ 61,171, at 61,731, 61,734 (2012). Furthermore, the

FERC noted that it had authority to “lessen the otherwise applicable

requirements, including the one-mile rule,” under its regulation if good

cause were shown. Id. at ¶ 61,733

      If nothing else, the FERC’s rule demonstrates that it is not self-

evident to the federal government what constitutes a “single site” for the

production of alternative energy such as wind and that the federal

government has decided to answer the question with a regulation that

provides a workable, middle-of-the-road standard.

      It is logical to conclude that Iowa Code section 476A.1(5)

incorporated a similarly pragmatic approach.       See Iowa Code § 4.4(3)

(presuming that “[a] just and reasonable result is intended” in enacting a

statute). Unlike a coal-fired plant, say, alternative energy facilities such

as wind may have multiple points from which energy is generated that can

be dispersed over a broad area.     At some point, a succession of wind

turbines across an Iowa landscape ceases to be just one site and becomes

multiple sites. To avoid repeated litigation of the issue, a clear rule that

can be reconciled with the statutory language is needed. Focusing on the

common gathering line provides such a standard.

      Iowa Code section 476A.1(5) also must be read in conjunction with

section 476A.15, which provides, “The [IUB], if it determines that the

public interest would not be adversely affected, may waive any of the

requirements of this subchapter.” And it must be read in conjunction with

section 476.41, which makes it “the policy of this state to encourage the
                                      13

development of alternate energy production facilities.” Because the IUB

has authority to waive the requirement that any new electrical energy

facility obtain a certificate if the public interest would not be adversely

affected, and it is the official policy of the state to encourage new

alternative energy facilities, an interpretation of section 476A.1(5) that

tends to minimize the IUB regulatory burden on wind farms ought to be

favored. See id. § 4.6(1), (7) (noting that if a statute is ambiguous the court

may consider “[t]he object sought to be attained” and “[t]he preamble or

statement of policy”); Iowa Ins. Inst. v. Core Group of Iowa Ass’n for Justice,

867 N.W.2d 58, 72 (Iowa 2015) (“[W]e read statutes as a whole rather than

looking at words and phrases in isolation.”).

      Further, “[l]ongstanding administrative interpretations are entitled

to some weight in statutory construction.” Iowa Ins., 867 N.W.2d at 77

(quoting Griffin Pipe Prods. Co. v. Bd. of Review, 789 N.W.2d 769, 775 (Iowa

2010)). The IUB has reiterated and followed Zond consistently in many

proceedings for over two decades. “It is true . . . that we must interpret

[the relevant statute] ourselves, but at a minimum the durability of the

previous interpretation is worth noting.” Id.; see also Iowa Code § 4.6(6)

(“[T]he court . . . may consider among other matters . . . [t]he administrative
construction of the statute.”).

      Additionally, the legislature amended subchapter 476A in 2001

without attempting to modify Zond. See 2001 Iowa Acts ch. 4. This far-

reaching legislation was directed in part at alternate energy and authorized

the use of advance ratemaking principles. Id. Nor has the legislature

taken action to repudiate Zond since 2001. “We consider the legislature’s

inaction as a tacit approval of the [agency’s] action.” Lowe’s Home Centers,

LLC v. Iowa Dep’t of Revenue, 921 N.W.2d 38, 48 (Iowa 2018) (alteration
                                        14

in original) (quoting City of Sioux City v. Iowa Dep’t of Revenue & Fin., 666
N.W.2d 587, 592 (Iowa 2003)).

      Finally, the legislature has recently utilized the common-gathering-

line standard in a different Iowa Code chapter dealing with wind energy.

In 2008, the legislature amended Iowa Code chapter 476B concerning

wind energy production tax credits. 2008 Iowa Acts ch. 1128, § 5 (codified

at Iowa Code § 476B.1(4)(d) (2008)).            The amendment tethered the

availability of the credit to the phrase, “connected to a common gathering

line.” Id. Thus, the amendment added subsection d to the definition of

“Qualified facility” in Iowa Code section 476B.1 to state as follows:

              4.    “Qualified facility” means an electrical production
      facility that meets all of the following:

             a.      Produces electricity from wind.

             b.      Is located in Iowa.

            c.    Was originally placed in service on or after July 1,
      2005, but before July 1, 2012.

             d.    For applications filed on or after March1, 2008,
      consists of one or more wind turbines connected to a common
      gathering line which have a combined nameplate capacity of no
      less than two megawatts.

Id. (emphasis added).         A subsequent amendment added language

establishing a maximum power capacity:

            d.     (1) For applications filed on or after March 1,
      2008, consists of one or more wind turbines connected to a
      common gathering line which have a combined nameplate
      capacity of no less than two megawatts and no more than thirty
      megawatts.

2009 Iowa Acts ch. 80, § 1 (codified at Iowa Code § 476B(1)(4)(d)(1)(2009))

(emphasis added). 2


      2Another  amendment in 2013 left subsection d, subparagraph (1) unchanged. See
2013 Iowa Acts ch. 138, § 126 (codified at Iowa Code § 476B(1)(4)(d) (2013)).
                                     15

       In short, the legislature used the Zond approach of focusing on the

capacity served by a common gathering line when determining what would

be an eligible “facility.”

       The Mathises favor an expansive definition of “single site” that would

encompass the entire wind project, arguing that it is supported by our

decision relating to a coal-fired plant in Reid v. Iowa State Commerce

Commission, 357 N.W.2d 588 (Iowa 1984). However, we do not believe

Reid goes as far the Mathises would contend.

       In Reid, we confronted the question of “whether an electric utility’s

landfill is subject to county zoning regulations when it is not located on

the same site as the generating plant.” Id. at 588. We ultimately affirmed

both the commission and the district court which had “ruled that the

landfill was an essential component of the generating facility and therefore

exempt from local zoning requirements,” even though the landfill was

located several miles away. Id. at 588, 589.

       There, a utility sought to “establish and operate a landfill for

disposal of its solid wastes on a farm in Muscatine County” located about

six or seven miles from the coal-fired generating plant that produced the

waste. Id. at 589. “[T]he Muscatine County board of adjustment denied

the utility a special use permit for the landfill under the county zoning

ordinance.”    Id.   The commission determined it had jurisdiction and

superseded the board by granting an amendment to the utility’s certificate,

allowing the landfill project to move forward. Id. But the commission’s

jurisdiction depended on whether the landfill was a “facility,” because the

commission’s authority to grant certificates was limited to facilities as

defined in section 476A.1 (1983), and section 476A.5(3) provided, in part,

       The failure of a facility to meet zoning requirements
       established pursuant to chapters 329, 358A and 414 shall not
       preclude the commission from issuing the certificate and to
                                     16
       that extent the provisions of this subsection shall supersede
       the provision of chapter 329, 358A and 414.

Id.   The question thus turned on whether the landfill was part of the

“facility.” Id.

       We found that “it is logical to believe the General Assembly intended

the commission to have jurisdiction over all of the components of a facility

even when the components are geographically separated.” Id. at 590. “[I]t

would be strange for the legislature to include landfills under the

commission’s authority only when they are on the same site as the
generating plant.” Id. And as a practical matter we found the petitioner’s

definition would “give local zoning authorities veto power over the

operation of a generating plant,” thereby nullifying the commission’s

authority to issue certificates. Id. at 591.

       We believe Reid stands for the proposition that when the generation

of electricity occurs at a single location, the IUB will retain jurisdiction

over “all of the components” of that facility even when those components

are physically separate, such as a landfill almost invariably will be.

Otherwise, the “unitary procedure” intended by the legislature would be

defeated. See id. Here, however, the generation of electricity is dispersed

over some eighty square miles. The issue is not the exercise of “unitary”

jurisdiction to avoid conflicting state and local regulation as in Reid, but

how to treat an alternative energy project that produces power over a wide

swath of territory.
       The Mathises also cite to the definition of “site” in Iowa
Administrative Code 199—24.2. This definition provides, “ ‘Site’ means
the land on which the generating unit of the facility, and any cooling
facilities, cooling water reservoirs, security exclusion areas, and other
necessary components of the facility, are proposed to be located.” Id. We
believe this definition has limited relevance for wind turbines. It speaks of
                                      17

“the generating unit” and refers to “any cooling facilities” and “cooling
water reservoirs.” Id. It seems to be tailored to a fossil-fuel plant.
      The Mathises further cite to the IUB regulation relating to the
requirements for the certificate of public convenience, use, and necessity.
See id. r. 199—24.4.     However, this regulation, in our view, does not
address the issue of when multiple wind turbines constitute a single site.
Rule 199—24.4(1)(e) provides that “a group of several similar generating
units operated together at the same location such that segregated records
of energy output are not available shall be considered as a single unit.”
(Emphasis added).      Rule 199—24.4(1)(h) requires a “system impact
analysis” concerning the effect of the facility on the transmission system.
It is true that a wind project with multiple gathering lines may have only
one connection to the transmission system, but the regulation does not
forestall that possibility.   Rule 199—24.4(4) requires information on
“alternative sites,” but again this begs the question of what is a single site.
      We are also unpersuaded that the entire project should be deemed
a “single site” under chapter 476A just because PAWE submitted one “site
plan” to the County in order to comply with the Wind Energy Conversion
Systems ordinance for Palo Alto County. Palo Alto County Wind Energy
Conversion Systems Ordinance § 4(d) (Sept. 27, 2016). This is an apples-
to-oranges comparison. The ordinance requires “a detailed site plan” to
be submitted to the County for each “Wind Energy Conversion System”
(WECS). Id. A WECS in turn is defined as

      an electrical generating facility comprised of one or more Wind
      Energy Devices and accessory facilities, including, but not
      limited, to: powers lines, transformers, substations and
      meteorological towers that operate by converting the kinetic
      energy of wind into electrical energy.

Id. at § 3(l).   The “site plan” must include, among other things,
“[a]pproximate location and total number of the proposed Wind Energy
                                            18

Device(s).” Id. at § 4(d). Thus, the County’s ordinance contemplates a
unitary WECS, but without geographic limits on how far the WECS may
extend. See id. The owner/developer has to submit a “site plan,” but the
project is not limited to a “single site.” See id. We do not believe the County
ordinance should guide us in construing Iowa Code section 476A.1(5). 3
       IV. Conclusion.
       As a court of generalists, not energy specialists, we are unable to say
with confidence that the common-gathering-line standard is superior to
all other tests for when a wind project should be deemed a single site or
facility. What we can say is that compared to the standard advanced by
the Mathises, it is more consistent with the underlying statutory language
and more in line with the legislature’s policy goals. Further, it is supported
by a longstanding IUB administrative interpretation, apparent legislative
acquiescence in that interpretation, and the legislature’s endorsement of
a similar standard in a different wind-energy statute. For the foregoing
reasons, we affirm the judgment of the district court.
       AFFIRMED.




       3We     pause to address one other point. As previously noted, the relevant definition
of “facility” is
       any electric power generating plant or a combination of plants at a single
       site, owned by any person, with a total capacity of twenty-five megawatts
       of electricity or more and those associated transmission lines connecting
       the generating plant to either a power transmission system or an
       interconnected primary transmission system or both.
Iowa Code § 476A.1(5) (2017) (emphasis added). During oral argument, counsel for PAWE
explained that each gathering line or “collector line” enters the project substation. Since
the substation could be viewed as the commencement of the “power transmission
system,” this would mean that under the common-gathering-line standard, each
gathering line plus the individual turbine lines leading into that gathering line would be
the “associated transmission lines” referenced in the statutory definition. Hence,
although we believe the main interpretive issue is what amounts to a “single site,” in our
view the common-gathering-line standard also can be squared with the remaining
language in the Iowa Code section 476A.1(5) definition.